United States Court of Appeals
                                                                              Fifth Circuit
                                                                            F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                            March 28, 2006
                             FOR THE FIFTH CIRCUIT
                             _____________________                     Charles R. Fulbruge III
                                                                               Clerk
                                  No. 04-40117
                             _____________________

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                      versus

ANTHONY T. BOLDING,

                                           Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:03-CR-436-ALL
_________________________________________________________________

                              ON REMAND FROM
                  THE SUPREME COURT OF THE UNITED STATES

Before JOLLY and HIGGINBOTHAM, Circuit Judges.1

PER CURIAM:2

     This    court    affirmed    Anthony      T.   Bolding’s   conviction         and

sentence.    United States v. Bolding, 110 Fed. Appx. 389 (5th Cir.

2004).      The    Supreme    Court   vacated       and   remanded    for    further

consideration in the light of United States v. Booker, 125 S. Ct.
738 (2005).       Bolding v. United States, 125 S. Ct. 1349 (2005).                  We



     1
      Judge Pickering was a member of the original panel but
retired from the Court on December 8, 2004 and, therefore, did not
participate in this decision.
     2
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
requested and received supplemental letter briefs addressing the

impact of Booker.

     In his supplemental brief, Bolding argues that the district

court’s    application       of    mandatory     sentencing      guidelines   was

reversible plain error.           Bolding acknowledges that he did not raise

any Booker-related arguments before the district court or on direct

appeal.3   Instead, he raised the issue for the first time in his

amended petition for writ of certiorari.              This court recently held

that, in the absence of extraordinary circumstances, the court will

not consider Booker-related arguments raised for the first time in

a petition for a writ of certiorari.             United States v. Taylor, 409
F.3d 675, 676 (5th Cir. 2005).

     Because Bolding did not raise his Booker-related arguments in

the district court, we would have reviewed them for plain error had

he raised them for the first time on direct appeal.                United States

v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).    There is no plain error because, as Bolding concedes,

there is no evidence in the record indicating that the district

court    would    have     imposed    a   lesser     sentence    under   advisory

sentencing guidelines.        Because Bolding has not shown plain error,

he   cannot      satisfy    “the     much     more   demanding    standard    for

     3
      During the pendency of his direct appeal, Bolding filed a pro
se request for judicial notice, seeking the court’s consideration
of the Supreme Court’s decision in Blakely v. Washington, 124 S. Ct.
2531 (2004).    This court denied the motion on the ground that
Bolding did not have the right to hybrid representation on direct
appeal.

                                          2
extraordinary circumstances, warranting review of an issue raised

for the first time in a petition for certiorari”.   Taylor, 409 F.3d

at 677.

     Alternatively, Bolding contends that application of the plain

error standard is inappropriate because it would have been futile

for him to have objected to application of the mandatory guidelines

in the light of Fifth Circuit precedent existing at the time of his

sentencing, or because the remedial portion of Booker was novel and

unforeseeable at the time of his sentencing.    As he acknowledges,

these arguments are foreclosed by this court’s decision in Mares.

     Finally, Bolding contends that the Booker error was structural

and that prejudice should be presumed.      This contention is also

foreclosed by Mares.    See United States v. Martinez-Lugo, 411 F.3d
597, 601 (5th Cir.), cert. denied, 126 S. Ct. 464 (2005); United

States v. Malveaux, 411 F.3d 558, 561 n.9 (5th Cir.), cert. denied,

126 S. Ct. 194 (2005).

     For the foregoing reasons, we conclude that nothing in the

Supreme Court’s Booker decision requires us to change our prior

affirmance in this case.      We therefore reinstate our judgment

affirming Bolding’s conviction and sentence.

                                               JUDGMENT REINSTATED.




                                  3